                                                  I   -




                           IN THE UNITED STATES. DISTRICT COURT

                                 FOR THE DISTRICT OF OREGON

CHRISTOPHER ROCK,
                                                                        Civil No. 1: l 8-cv-02070-JR
              Plaintiff,
                                                                                             ORDER
       V.


JACKSON CO. SHERIFF'S OFFICE
CO. JAIL, et al.,

              Defendants.

SIMON, Judge.

       On March 7, 2019', this Court issued an order requiring plaintiff to file a notice of change of

address within 60 ·days of the date of the order or show cause why this action should not be

dismissed. See Local Rule 83-12.

       Plaintiff failed to :6.le a notice of change of address or show cause why this action should not

be dismissed. Accordingly, IT IS ORDERED that this action is dismissed, without prejudice. The

Court FINDS MOOT Defendants' Motion to Dismiss for Failure to State Claim (ECF No. 15). ·

       IT IS SO ORDERED.

       DATEDiliisL/)::yofMay,2019.                ~
                             .             ~~on
                                              United States ·District Judge



I-ORDER -
